Citation Nr: 1424999	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-43 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension
Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to December 1945.  He died in October 1987.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  In September 2011 and March 2013, the Board remanded this matter.  Review of the Veteran's paper and electronic claims files shows that adjudication still cannot proceed.  This matter thus is REMANDED yet again.  Of note is that it has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

Although the delay entailed by a third remand is regrettable, the Board cannot determine whether the appellant is entitled to service connection for the cause of the Veteran's death at this time.  The Board noted in its two previous remands that the available evidence concerned this Veteran and another Veteran of a very similar name.  It thus was directed, among other things, that additional development be undertaken to separate the commingled evidence.  This has been done.  As such, the Board now is confident that the available evidence concerns this Veteran.  Additional development now is necessary, however, regarding his cause of death.  Such is necessary to ensure that the appellant is afforded every possible consideration.

VA has a duty to assist a claimant in substantiating the benefit sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

The Veteran's Certificate of Death shows that he died in October 1987, at the age of 69, of cardiogenic shock due to or as a consequence of ventricular tachycardia due to or as a consequence of arteriosclerotic cardiovascular disease (ASCVD) with old anterior myocardial infarction.  He died of heart problems, in other words.  The appellant contends that the Veteran was in combat during service, that he had posttraumatic stress disorder (PTSD) or some other psychiatric disorder as a result, and that this disorder however diagnosed was a contributory cause of his death in that it either caused or aggravated his heart problems.  Other than the aforementioned certificate, no medical records are available.  The appellant indicated in a June 2010 statement that she does not know the names of any of the physicians who treated the Veteran, and she repeatedly has indicated that she has submitted all pertinent evidence that in her possession.

While the statements from the appellant concerning the Veteran's psychiatric symptoms before his death are important, medical records are particularly important.  It cannot be concluded that he suffered from PTSD or another psychiatric disorder, let alone that such a disorder contributed to the cause of his death, without them.  Indeed, there is no indication that the appellant has a medical background.  She therefore is a lay person.  Lay persons sometimes are competent to provide a diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Yet, this is not true for a psychiatric disorder in the absence of medical records.  This is why claims of service connection for such a disorder must be construed liberally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).
Some medical records may be procured despite the appellant's indications.  Indeed, the Certificate of Death indicates that the Veteran died at Valley Regional Medical Center.  Medical records dated around the time of his death obviously are pertinent.  They at the least may reflect that he suffered from PTSD or another psychiatric disorder, and at the most they may either confirm or disprove that such a disorder contributed to the cause of his death.  The appellant therefore must be asked to either submit all the Veteran's medical records from the aforementioned facility or provide enough information to identify and locate them along with authorization for their release to VA.  If she opts to provide information along with authorization, an initial request for them must be made.  Follow-up requests and notice to her if the request is or requests are unsuccessful also must be made as necessary.

Of additional note, the appellant indicated in a January 2012 statement that she was submitting two documents, one entitled or concerning the "effects on various organs and systems" and a "study on findings on PTSD disorders" by VA Dr. T.N.  Neither document is in the available evidence.  The appellant also indicated in an April 2013 statement that she wanted to submit a "medical report" by VA's Chief Medical Surgeon, among others.  It is unclear, particularly in light of her March 2014 statement, whether or not she is referencing a journal article entitled "Depression and Coronary Heart Disease:  More Pieces of the Puzzle" submitted in October 2010.  If so, only page one of the article is in the available evidence.  If not, it appears that no medical report by a VA Chief Medical Surgeon is in the available evidence.  The appellant shall be asked to resubmit all of the aforementioned.

Accordingly, a REMAND is directed for the following (expedited handling is requested since this matter has been advanced on the Board's docket ):

1.  Ask the appellant either to submit all treatment records regarding the Veteran from Valley Regional Medical Center or to provide enough information to identify and locate them along with an authorization for their release to VA.  If she provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the appellant pursuant to established procedure.

2.  Also, inform the appellant that the documents referenced in her January 2012 statement, one entitled or concerning the "effects on various organs and systems" and a "study on findings on PTSD disorders" by VA Dr. T.N., are not in the available evidence.  Further, inform her that only page one of the journal article entitled "Depression and Coronary Heart Disease:  More Pieces of the Puzzle" is in the available evidence and that, to the extent her April 2013 statement references another medical report, it is not in the available evidence.  Ask her to resubmit these documents, the complete journal article, and other medical reports if any.

3.  Then, readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Furnish her with a rating decision if the determination made is favorable.  If it is unfavorable, furnish her with a supplemental statement of the case (SSOC) and allow the requisite time period for a response before processing for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.
No action is required of the appellant until she is notified by the RO or AMC.  However, she is advised that she is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The appellant also is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  It is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  Further, the law requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

